Citation Nr: 0727293	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-20 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for arthritis as 
secondary to service-connected bilateral pes planus.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, evaluated as 10 percent disabling from January 1987, 
30 percent disabling effective February 21, 2001, and 
50 percent disabling effective April 21, 2005.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1987.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board in June 2005 remanded the appealed claims for 
appropriate development.  The claims were returned to the 
Board and in January 2006 the claims were again remanded for 
additional development.  Substantial compliance having been 
completed, the case has been returned to the Board.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd sub 
nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Evans v. West, 12 Vet. App. 22, 31 (1998).

During the pendency of the appeal, the veteran's disability 
rating for bilateral pes planus was increased to 30 percent, 
effective from February 21, 2001, and then to 50 percent, 
effective from April 21, 2005.  The Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that a, "decision awarding a higher rating, but less than 
the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issue of entitlement to an increased rating for 
bilateral pes planus remains on appeal.

At the veteran's January 2007 VA examination, a VA physician 
opined that the veteran's bilateral chondromalacia of the 
knee was at least as likely as not due to his service-
connected bilateral flat feet.  The veteran has asserted that 
he has a bilateral knee disability as a result of his flat 
feet, for example, in a July 2005 "Summary of Pleadings," 
the veteran states that "trauma to the knee" is a secondary 
issue to his flat feet.  As such, a claim for entitlement to 
service connection for bilateral chondromalacia of the knee 
secondary to service-connected bilateral pes planus has been 
reasonably raised by the record.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In the veteran's February 2006 motion for reconsideration 
(denied by the Board in December 2006), he states that 
"[t]his letter is to appeal all issues that [were] made 
within the active duty medical folder from Ft. Jackson, SC 
and Ft. Stewart, Ga. 1985 to 1987."  The Board takes this 
opportunity to inform the veteran that if he wishes to file a 
claim for service connection for any current disability, he 
should do so with specificity at the RO.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between any arthritis and service-connected bilateral pes 
planus as arthritis is not clearly established.  Service 
connection has been granted for ankle impairment with a 
rating based on limitation of motion, so a finding of 
arthritis of the ankles would not result in a higher rating.

2.  Prior to February 21, 2001, bilateral pes planus was 
manifested by no more than moderate symptoms.  Objective 
evidence of pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
were not shown.  

3.  For the period between February 21, 2001 and April 21, 
2005, bilateral pes planus was manifested by no more than 
severe symptoms.  Extreme tenderness of the plantar surfaces 
of the feet, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances is not shown.  

4.  As of April 21, 2005 bilateral pes planus does not 
present such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The veteran does not currently have arthritis that is 
proximately due to, a result of, or aggravated by service-
connected bilateral pes planus.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 10 percent 
prior to February 21, 2001, in excess of 30 percent from 
February 21, 2001 to April 21, 2005, and in excess of 
50 percent as of April 21, 2005 for bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 
5276 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran has essentially been given VCAA notice piecemeal; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the rating 
decisions, statement of the case and supplemental statements 
of the case, Board remands, and letters dated in January 
2002, November 2003, and February 2006, VA advised the 
veteran of the essential elements of the VCAA.  The use of 
post-decisional documents is not fatal to the process in this 
case as a subsequent review in a December 2006 statement of 
the case was after all notice and development provisions had 
been provided.

The August 2001 rating decision explained what was needed to 
establish a higher evaluation for pes planus, and the January 
2004 rating decision explained what evidence was needed in a 
claim for secondary service connection.  The July 2004 and 
July 2005 supplemental statements of the case included 
citation to and an explanation of the application of the 
potentially relevant regulations, including DC 5276 
pertaining to rating pes planus and 38 C.F.R. Sections 3.303 
and 3.310, dealing with service connection and secondary 
service connection.  Thus, the veteran was aware of exactly 
what the medical evidence needed to show to warrant a higher 
rating and to establish service connection.  The February 
2001 statement of the case included the text of 38 C.F.R. § 
3.159, which delineates the respective obligations of the VA 
and the veteran in obtaining evidence pertinent to the 
claim.  The veteran was also told in a January 2002 letter, 
and other letters, that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Instead, he has identified and submitted additional 
evidence in support of his claims.  Further, although prior 
to the initial determinations he was not explicitly told to 
provide any relevant evidence in his possession, the 
information contained in the various communications discussed 
above served to convey that information.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was given notice as to the 
first three elements in a January 2002 letter, and other 
letters, and the veteran was given notice as to degrees of 
disability and effective dates in a December 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
pictures, statements from the veteran, and service medical 
records.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has arthritis secondary to his 
service-connected bilateral pes planus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants service connection for arthritis secondary 
to service-connected pes planus.  The Board notes that the 
veteran was granted service connection for ankle impairment 
based on limitation of motion, secondary to service-connected 
pes planus, during the pendency of this appeal.  Thus a grant 
of service connection for arthritis, which is rated based on 
limitation, would result in no greater benefit being paid to 
the veteran.

In a May 1988 letter, a VA physician stated that the veteran 
had arthritis in the large joints of his feet.  This letter 
appears to be written for an employer and states that the 
veteran could return to work the same day he was seen in the 
outpatient clinic.  It in unclear on what the physician's 
statements are based.

The veteran had x-rays of his left foot in September 2003.  
The radiologist reported that the veteran had well marked 
bilateral flatfoot deformity and an old chip fracture in 
relation to the lateral aspect of the base of the proximal 
phalanx of the great toe.  Radiology reports from December 
2004 show that no bony abnormalities were identified in the 
veteran's ankles and that the veteran had prominent pes 
planus deformity of both feet with a small bony spur 
involving the lateral aspect of the left first metatarsal 
head.  These x-rays were done concurrent with a VA 
examination.  The VA examiner diagnosed early degenerative 
joint disease of both ankles, and noted that the x-ray 
reports were included with the report.  As the x-ray reports 
did not show arthritis in the ankles, it is unclear on what 
evidence this opinion is based.  A February 2005 bone scan 
showed increased tracer uptake in the ankles and feet 
consistent with degenerative change.  The veteran was given a 
VA examination in July 2005.  The examiner reviewed the x-
rays of the feet and ankles done in December 2004 and 
reported that they were normal with the exception of 
bilateral pes planus.  

June 2005 x-rays of the feet were compared with the films 
from 2003.  The 2005 x-rays showed bilateral pes planus 
deformity, and unchanged medical curvature of both 5th toes.  
The radiologist reported that no new findings were 
identified.  At a June 2006 podiatry appointment, the veteran 
reported being diagnosed with degenerative joint disease in 
2003 or 2004.  Ankle x-rays from January 2007 showed no 
fracture or dislocation and that ankle mortise was well 
maintained.  There was no other bony or soft tissue 
abnormality seen.  

While it has been reported that the veteran has arthritis of 
the feet and ankles, the x-ray results do not support such a 
finding.  The reports of arthritis by VA physicians in May 
1988, December 2004, and June 2006 do not appear to be based 
on radiographic evidence.  It is unclear on what the first 
two opinions are based, and the third appears to be based on 
the veteran's own report.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Since the x-rays do not show 
arthritis, the Board gives the May 1988, December 2004, and 
June 2006 assessments of arthritis little to no probative 
value.  

As to the February 2005 bone scan, it is unclear if the 
reported degenerative changes are arthritic; regardless, this 
report does not attribute the changes to the veteran's 
bilateral pes planus.  There is no competent medical evidence 
showing that the veteran has arthritis as a result of his pes 
planus.  Further, as noted, arthritis in the ankles would be 
rated on the basis of limitation of motion and such rating is 
already in effect.

In sum, the preponderance of the evidence is against a 
finding that the veteran currently has arthritis proximately 
due to or as a result of bilateral pes planus.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

III. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected bilateral pes planus 
(flatfeet) is evaluated under 38 C.F.R. § 4.71a, DC 5276, 
which provides that mild pes planus with symptoms relieved by 
built-up shoe or arch support warrants a noncompensable 
disability evaluation.  A 10 percent evaluation is assigned 
for moderate bilateral, or unilateral, pes planus with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is assigned for 
severe bilateral pes planus, and a 20 percent evaluation for 
severe unilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 50 percent evaluation 
is assigned for pronounced bilateral pes planus, and a 30 
percent evaluation for pronounced unilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants more than a 10 percent evaluation prior to 
February 21, 2001, more than a 30 percent evaluation from 
February 21, 2001 to April 21, 2005, and more than a 
50 percent evaluation as of April 21, 2005 for bilateral pes 
planus.

A. Period up to February 21, 2001

The veteran's original claim for service connection for pes 
planus was granted in May 1987, and a 10 percent disability 
evaluation was assigned effective January 1987.  In August 
1987, the veteran stated that his pes planus had worsened and 
requested reevaluation of the disability.  A December 1987 
decision continued the 10 percent rating.  The veteran did 
not submit a notice of disagreement with this decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2006).  Since that decision is final, the 
effective date of any increase will be determined relative to 
the date the claim is reopened.  The effective date for a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2006); see also 38 U.S.C.A. § 5110(a) 
(West 2002).  

In this case, the veteran submitted a claim for an increased 
rating in February 2001.  The evidence of record shows that 
that prior to February 21, 2001, bilateral pes planus was 
manifested by no more than moderate symptoms.  Objective 
evidence of pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
are not shown prior to this date.  While the veteran's 
disability evaluation was increased, there is no medical 
evidence of record showing an increase in severity within the 
year prior to his 2001 claim; therefore, the veteran does not 
warrant an evaluation in excess of 10 percent prior to 
February 21, 2001 - the date of his reopened claim.  

B. From February 21, 2001 to April 21, 2005

A July 2004 rating decision increased the veteran's 
disability evaluation for pes planus to 30 percent, effective 
February 21, 2001; this was again increased to a 50 percent 
evaluation, effective April 21, 2005, by an August 2006 
rating decision. 

A March 2001 VA examination shows that at that time the 
veteran had a total loss of the medial longitudinal arch, and 
his feet were "flat as a pancake."  The examiner reported 
that palpation evoked no complaints of pain.  A September 
2003 VA examination also shows that the veteran had marked 
loss of vertical height of the longitudinal origin.  The 
examiner reported tenderness to palpation.  A VA podiatrist 
report from February 2003 and VA outpatient treatment records 
from July 2003 show no pain upon palpation to any pedal 
structure.  A December 2004 VA examination shows severe pes 
planus with obliteration of medial longitudinal arch and 
hindfoot valgus deformity.  There was no tenderness on 
manipulation of the plantar aspect at that time.  

The September 2003 VA examiner reported that at that time the 
veteran was using a cane and inserts for support.  A progress 
note from November 2004 shows that the veteran was discharged 
from the podiatry clinic and would reconsult if new soles and 
knee brace did not help resolve pain and calluses.  No 
examiners reported spasm of the tendo achillis on 
manipulation, and medical treatment records show that the 
veteran was continuing his use of inserts for support.  While 
the veteran in a February 2005 statement reported spasm of 
the peroneal muscle and that his foot condition was not 
improved by orthopedic prosthetics, the competent medical 
evidence does not support a similar finding.

In sum, the medical evidence of record shows that during the 
relevant period the veteran had inward displacement, and at 
the very least, severe pes planus.  However, the competent 
medical evidence does not show severe spasm of the tendo 
achillis on manipulation, extreme tenderness of the plantar 
surfaces of the feet, or that the veteran's symptoms were not 
improved by orthopedic shoes or appliances.  In fact, it was 
frequently reported that the veteran had no pain or 
tenderness on palpation.  It is also noted that records from 
after the veteran's increase in disability to 50 percent show 
that orthotics did offer mild to moderate relief and that the 
veteran, in June 2006, reported that his orthotic shoes were 
helping.  

C. From April 21, 2005

The 50 percent rating assigned as of April 21, 2005 is the 
highest schedular rating available for bilateral pes planus.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2006), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for bilateral 
pes planus are clearly contemplated in the Schedule and that 
the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 

D. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation prior to February 21, 2001, more 
than a 30 percent evaluation from February 21, 2001 to April 
21, 2005, and more than a 50 percent evaluation as of April 
21, 2005, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of the above amounts for the 
relevant periods, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55. 

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order for any of the relevant periods.  
The Board finds that the veteran's bilateral pes planus 
symptoms that warranted the 10 percent evaluation prior to 
February 21, 2001 and the 30 percent evaluation from February 
21, 2001 to April 21, 2005, and the current symptoms that 
warrant the 50 percent evaluation as of April 21, 2005, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to service connection for arthritis as secondary 
to service-connected bilateral pes planus is denied.

Entitlement to an increased evaluation for bilateral pes 
planus, evaluated as 10 percent disabling from January 1987, 
30 percent disabling effective February 21, 2001, and 
50 percent disabling effective April 21, 2005, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


